Title: From George Washington to Brigadier General Alexander McDougall, 23 June 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Camp at Middle Brook June 23d, 1777

General Putnam’s orders to you to return to Peeks Kill was founded upon a misapprehension of my orders; which required your halting at Pompton, as you were there at a considerable distance from Peeks Kill. But from the late change of circumstances, with respect to the enemy, your countermarch has not happened amiss. It is now pretty evident they are leaving the Jersies, and probably they may make an excursion up the North River, which may render the presence of you and your Brigade at the Post you had quitted, necessary. I have no doubt that you will do every thing in your power, to put every thing in the best posture for giving them a proper reception.
Yesterday the enemy quitted Brunswick and the posts between that and Amboy, and it is to be supposed they will not long hold any part of this state. I had some previous notice of their preparations to go off, and had taken measures to annoy them in their retreat. I detached several strong parties on their flank and rear, who skirmished with them, but it is not yet ascertained, what injury may have been done them. Their rear retreated with some precipitation, which prevented some of our parties coming up to act in concert, and execute fully the plan that had been laid. I am with regard Dr Sir, Your most Obedient servant

Go: Washington

